

116 HR 7409 IH: To temporarily extend participation in the 8(a) program of the Small Business Administration, and for other purposes.
U.S. House of Representatives
2020-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7409IN THE HOUSE OF REPRESENTATIVESJune 29, 2020Mr. Richmond introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo temporarily extend participation in the 8(a) program of the Small Business Administration, and for other purposes.1.Extension of participation in 8(a) programThe Administrator of the Small Business Administration shall ensure that a small business concern participating in the program established under section 8(a) of the Small Business Act (15 U.S.C. 637) on or before March 13, 2020, may elect to extend such participation by a period of up to 2 years, regardless of whether such concern previously elected to suspend participation in such program pursuant to guidance of the Administrator.